—Order, Supreme Court, New York County (Beverly Cohen, J.), entered March 3,1994, which, inter alia, granted defendant-interpleader plaintiff’s cross motion for summary judgment dismissing plaintiff’s second cause of action, unanimously affirmed, with costs.
Plaintiffs fail to demonstrate any acts by the escrow agent that were not authorized pursuant to the terms of the parties’ escrow agreement, and the surmise, conjecture and innuendo offered by plaintiffs in opposition to the cross motion for summary judgment were insufficient to create a triable issue of fact on their claim for breach of fiduciary duty and punitive damages (see, Parks v Greenberg, 161 AD2d 467, 468-469, mot to dismiss appeal granted 76 NY2d 888, lv denied 76 NY2d 712). Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.